UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2016 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-11306 VALUE LINE, INC. (Exact name of registrant as specified in its charter) New York 13-3139843 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 485 Lexington Avenue, New York, New York 10017-2630 (Address of principal executive offices) (Zip Code) (212) 907-1500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)”. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2016 Common stock, $0.10 par value 9,715,128 Shares VALUE LINE INC. TABLE OF CONTENTS PageNo. PART I. FINANCIAL INFORMATION Item1. Consolidated Condensed Financial Statements Consolidated Condensed Balance Sheets as of October 31, 2016 and April 30, 2016 3 Consolidated Condensed Statements of Income for the three and six months ended October 31, 2016 and October 31, 2015 4 Consolidated Condensed Statements of Comprehensive Income for the three and six months ended October 31, 2016 and October 31, 2015 5 Consolidated Condensed Statements of Cash Flows for the six months ended October 31, 2016 and October 31, 2015 6 Consolidated Condensed Statement of Changes in Shareholders’ Equity for the six months ended October 31, 2016 7 Consolidated Condensed Statement of Changes in Shareholders’ Equity for the six months ended October 31, 2015 8 Notes to Consolidated Condensed Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 5. Other Information 40 Item 6. Exhibits 41 Signatures 42 Part I - Financial Information Item 1. Financial Statements Value Line, Inc. Consolidated Condensed Balance Sheets (in thousands, except share amounts) October 31, April 30, (unaudited) Assets Current Assets: Cash and cash equivalents (including short term investments of $5,321 and $12,037, respectively) $ 6,737 $ 13,122 Securities available-for-sale 14,509 3,637 Accounts receivable, net of allowance for doubtful accounts of $17 and $22, respectively 1,734 1,254 Prepaid and refundable income taxes 58 126 Prepaid expenses and other current assets 1,445 1,381 Deferred income taxes 232 432 Total current assets 24,715 19,952 Long term assets: Investment in EAM Trust 58,167 57,942 Restricted money market investment 469 - Property and equipment, net 656 3,621 Capitalized software and other intangible assets, net 2,731 4,992 Total long term assets 62,023 66,555 Total assets $ 86,738 $ 86,507 Liabilities and Shareholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ 1,481 $ 2,669 Accrued salaries 1,146 1,066 Dividends payable 1,652 1,659 Accrued taxes on income 1,832 388 Unearned revenue 18,762 20,516 Total current liabilities 24,873 26,298 Long term liabilities: Unearned revenue 4,035 4,926 Deferred income taxes 19,519 20,683 Total long term liabilities 23,554 25,609 Total liabilities 48,427 51,907 Shareholders' Equity: Common stock, $0.10 par value; authorized 30,000,000 shares; issued 10,000,000 shares 1,000 1,000 Additional paid-in capital 991 991 Retained earnings 40,056 35,524 Treasury stock, at cost (284,872 and 243,411 shares, respectively) ) ) Accumulated other comprehensive income, net of tax ) 125 Total shareholders' equity 38,311 34,600 Total liabilities and shareholders' equity $ 86,738 $ 86,507 The accompanying notes are an integral part of these consolidated condensed financial statements. 3 Value Line, Inc. Consolidated Condensed Statements of Income (in thousands, except share & per share amounts) (unaudited) For the Three Months Ended For the Six Months Ended October 31, October 31, Revenues: Investment periodicals and related publications $ 7,629 $ 8,039 $ 15,279 $ 16,223 Copyright data fees 1,021 598 1,892 1,246 Total publishing revenues 8,650 8,637 17,171 17,469 Gain on sale of operating facility - - 8,123 - Total revenues 8,650 8,637 25,294 17,469 Expenses: Advertising and promotion 620 748 1,528 1,732 Salaries and employee benefits 4,301 3,925 8,209 7,704 Production and distribution 2,350 2,065 4,824 4,030 Office and administration 1,356 1,073 2,573 2,218 Total expenses 8,627 7,811 17,134 15,684 Income from operations 23 826 8,160 1,785 Revenues and profits interests in EAM Trust 1,932 1,940 3,848 3,982 Income from securities transactions, net 61 31 94 82 Income before income taxes 2,016 2,797 12,102 5,849 Income tax provision 536 805 4,264 1,738 Net income $ 1,480 $ 1,992 $ 7,838 $ 4,111 Earnings per share, basic & fully diluted $ 0.15 $ 0.20 $ 0.81 $ 0.42 Weighted average number of common shares 9,718,650 9,787,610 9,729,002 9,795,672 The accompanying notes are an integral part of these consolidated condensed financial statements. 4 Value Line, Inc. Consolidated Condensed Statements of Comprehensive Income (in thousands) (unaudited) For the Three Months Ended For the Six Months Ended October 31, October 31, Net income $ 1,480 $ 1,992 $ 7,838 $ 4,111 Other comprehensive income (loss), net of tax: Change in unrealized gains on securities, net of taxes ) 66 ) ) Other comprehensive income (loss) ) 66 ) ) Comprehensive income $ 1,186 $ 2,058 $ 7,698 $ 4,085 The accompanying notes are an integral part of these consolidated condensed financial statements. 5 Value Line, Inc. Consolidated Condensed Statements of Cash Flows (in thousands) (unaudited) For the Six Months Ended October 31, 2016 2015 Cash flows from operating activities: Net income $ 7,838 $ 4,111 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 2,747 1,430 Non-voting revenues interest in EAM Trust ) ) Non-voting profits interest in EAM Trust ) ) Realized gain on sale of operating facility ) - Realized losses on securities - 15 Unrealized gains on securities ) ) Deferred rent ) ) Deferred income taxes ) ) Changes in operating assets and liabilities: Unearned revenue ) ) Reserve for settlement - (5 ) Accounts payable & accrued expenses ) ) Accrued salaries 80 ) Accrued taxes on income 1,207 ) Prepaid and refundable income taxes 68 11 Prepaid expenses and other current assets ) 200 Accounts receivable ) 238 Total adjustments ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of equity securities classified as available-for-sale ) ) Purchases of fixed income securities classified as available-for-sale ) - Proceeds from sales of securities available for sale - 8,684 Distributions received from EAM Trust 3,653 3,989 Proceeds from sale of operating facility 11,555 - Restricted money market investment ) - Acquisition of property and equipment ) - Expenditures for capitalized software ) ) Net cash provided by investing activities 2,697 10,131 Cash flows from financing activities: Purchase of treasury stock at cost ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) 5,709 Cash and cash equivalents at beginning of year 13,122 5,874 Cash and cash equivalents at end of period $ 6,737 $ 11,583 The accompanying notes are an integral part of these consolidated condensed financial statements. 6 Value Line, Inc. Consolidated Condensed Statement of Changes in Shareholders' Equity For the Six Months Ended October 31, 2016 (in thousands, except share amounts) (unaudited) Common stock Additional paid-in Treasury Stock Retained Accumulated Other Comprehensive Shares Amount capital Shares Amount earnings income/(loss) Total Balance at April 30, 2016 10,000,000 $ 1,000 $ 991 ) $ ) $ 35,524 $ 125 $ 34,600 Net income 7,838 7,838 Change in unrealized gains on securities, net of taxes ) ) Purchase of treasury stock ) ) ) Dividends declared ) ) Balance at October 31, 2016 10,000,000 $ 1,000 $ 991 ) $ ) $ 40,056 $ ) $ 38,311 Dividends declared per share were $0.17 for each of the three months ending July 31, 2016 and October 31, 2016. The accompanying notes are an integral part of these consolidated condensed financial statements. 7 ValueLine, Inc. Consolidated Condensed Statement of Changes in Shareholders' Equity For the Six Months Ended October 31, 2015 (in thousands, except share amounts) (unaudited) Common stock Additional paid-in Treasury Stock Retained Accumulated Other Comprehensive Shares Amount capital Shares Amount earnings income/(loss) Total Balance at April 30, 2015 10,000,000 $ 1,000 $ 991 ) $ ) $ 34,587 $ 105 $ 34,439 Net income 4,111 4,111 Change in unrealized gains on securities, net of taxes ) ) Purchase of treasury stock ) ) ) Dividends declared ) ) Balance at October 31, 2015 10,000,000 $ 1,000 $ 991 ) $ ) $ 35,567 $ 79 $ 34,845 Dividends declared per share were $0.16 for each of the three months ending July 31, 2015 and October 31, 2015. The accompanying notes are an integral part of these consolidated condensed financial statements. 8 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) Note 1 - Organization and Summary of Significant Accounting Policies: Value Line, Inc. ("Value Line" or "VLI", and collectively with its subsidiaries, the “Company”) is incorporated in the State of New York. The name "Value Line" as used to describe the Company, its products, and its subsidiaries, is a registered trademark of the Company. The Company's primary business is producing investment periodicals and related publications and making available copyright data including certain Value Line trademarks and Value Line Proprietary Ranking System information to third parties under written agreements for use in third party managed and marketed investment products. The Company maintains a significant investment in the Eulav Asset Management LLC ("EAM") from which it received non-voting revenues interest and a non-voting profits interests. EAM was established to provide investment management services to the Value Line Mutual Funds ("Value Line Funds" or the "Funds"). Pursuant to the EAM Declaration of Trust, the Company granted EAM the right to use the Value Line name for all existing Value Line Funds and agreed to supply the Value Line proprietary Ranking System information to EAM without charge or expense. The Consolidated Condensed Balance Sheets as of October 31, 2016 and April 30, 2016, which have been derived from the unaudited interim Consolidated Condensed Financial Statements and the audited Consolidated Financial Statements, respectively, were prepared following the interim reporting requirements of the Securities and Exchange Commission (“SEC”). In the opinion of management, the accompanying Unaudited Interim Consolidated Condensed Financial Statements contain all adjustments (consisting of normal recurring accruals except as noted below) considered necessary for a fair presentation. This report should be read in conjunction with the audited financial statements and footnotes contained in the Company's Annual Report on Form 10-K for the fiscal year ended April 30, 2016 filed with the SEC on July 15, 2016 (the “Form 10-K”). Results of operations covered by this report may not be indicative of the results of operations for the entire year. Use of Estimates: The preparation of financial statementsin conformity with U.S. generally accepted accounting principles ("GAAP") requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results may differ from those estimates. Principles of Consolidation: The Company follows the guidance in the Financial Accounting Standards Board's ("FASB") Topic 810 “Consolidation” to determine if it should consolidate its investment in a variable interest entity ("VIE"). A VIE is a legal entity in which either (i) equity investors do not have sufficient equity investment at risk to enable the entity to finance its activities independently or (ii) the equity holders at risk lack the obligation to absorb losses, the right to receive residual returns or the right to make decisions about the entity’s activities that most significantly affect the entity's economic performance. A holder of a variable interest in a VIE is required to consolidate the entity if it is determined that it has a controlling financial interest in the VIE and is therefore the primary beneficiary. The determination of a controlling financial interest in a VIE is based on a qualitative assessment to identify the variable interest holder, if any, that has (i) the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance, and (ii) either the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE. The accounting guidance requires the Company to perform an ongoing assessment of whether the Company is the primary beneficiary of a VIE and the Company has determined it is not the primary beneficiary of a VIE (see Note 3). 9 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) In accordance with FASB's Topic 810, the assets, liabilities, and results of operations of subsidiaries in which the Company has a controlling interest have been consolidated. All significant intercompany accounts and transactions have been eliminated in consolidation. On December 23, 2010, the Company completed the deconsolidation of the investment management related affiliates (the "Restructuring Transaction") in accordance with FASB's Topic 810. As part of the Restructuring Transaction, the Company received a significant non-voting revenues interest (excluding distribution revenues) and a significant non-voting profits interest in the new entity, EULAV Asset Management, a Delaware statutory trust (“EAM” or “EAM Trust”). The Company relied on the guidance in FASB's ASC Topics 323 and 810 in its determination not to consolidate its investment in EAM and to account for such investment under the equity method of accounting. The Company reports the amount it receives for its non-voting revenues and non-voting profits interests as a separate line item below operating income in the Consolidated Condensed Statements of Income. Revenue Recognition: Depending upon the product, subscriptions to Value Line periodicals and related publications are available in print or digitally, via internet access. The length of a subscription varies by product and offer received by the subscriber. Generally, subscriptions are offered as annual subscriptions. Subscription revenues, net of discounts, are recognized ratably on a straight line basis when the product is served to the client over the life of the subscription. Accordingly, the amount of subscription fees to be earned by fulfilling subscriptions after the date of the balance sheets are shown as unearned revenue within current and long term liabilities. Copyright data revenues are derived from providing certain Value Line trademarks and Value Line Proprietary Ranking System information to third parties under written agreements for use in selecting securities for third party marketed products, including unit investment trusts and exchange traded funds ("ETFs"). The Company earns asset-based copyright data fees as specified in the individual agreements. Revenue is recognized monthly over the term of the agreement and, because it is asset-based, will fluctuate as the market value of the underlying portfolio increases or decreases in value. Investment in Unconsolidated Entities: The Company accounts for its investment in its unconsolidated entity, EAM, using the equity method of accounting in accordance with FASB’s ASC 323. The equity method is an appropriate means of recognizing increases or decreases measured by GAAP in the economic resources underlying the investments. Under the equity method, an investor recognizes its share of the earnings or losses of an investee in the periods for which they are reported by the investee in its financial statements rather than in the period in which an investee declares a dividend or distribution. An investor adjusts the carrying amount of an investment for its share of the earnings or losses recognized by the investee. The Company’s “interests” in EAM, the investment adviser to and the sole member of the distributor of the Value Line Funds, consist of a "non-voting revenues interest" and a "non-voting profits interest" in EAM as defined in the EAM Trust Agreement. The non-voting revenues interest entitles the Company to receive a range of 41% to 55%, based on the amount of EAM’s adjusted gross revenues, excluding ES's distribution revenues (“Revenues Interest”). The non-voting profits interest entitles the Company to receive 50% of EAM's profits, subject to certain limited adjustments as defined in the EAM Trust Agreement (“Profits Interest”). 100% of the Revenues Interest and not less than 90% of the Profits Interest are to be distributed each quarter to all interest holders of EAM, including Value Line. The Company's Revenues Interest in EAM excludes participation in the service and distribution fees of EAM's subsidiary ES. The Company reflects its non-voting revenues and non-voting profits interests in EAM as non-operating income under the equity method of accounting. Although the Company does not have control over the operating and financial policies of EAM, pursuant to the EAM Trust Agreement, the Company has a contractual right to receive its share of EAM's revenues and profits. 10 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) Valuation of Securities: The Company's securities classified as cash equivalents and available-for-sale consist of shares of money market funds that invest primarily in short-term U.S. Government securities and investments in equity securities including Exchange traded funds ("ETFs") and are valued in accordance with the requirements of the Fair Value Measurements Topic of the FASB's ASC 820. The securities classified as available-for-sale reflected in the Consolidated Condensed Balance Sheets are valued at market and unrealized gains and losses, net of applicable taxes, are reported as a separate component of shareholders' equity. Realized gains and losses on sales of the securities classified as available-for-sale are recorded in earnings as of the trade date and are determined on the identified cost method. The Company classifies its securities available-for-sale as current assets to properly reflect its liquidity and to recognize the fact that it has liquid assets available-for-sale should the need arise. Market valuations of securities listed on a securities exchange and ETF shares are based on the closing sales prices on the last business day of each month. Cash equivalents consist of investments in money market funds that invest primarily in U.S. Government securities valued in accordance with rule 2a-7 under the 1940 Securities and Exchange Act. The Fair Value Measurements Topic of FASB's ASC 820 defines fair value as the price that the Company would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market for the investment. The Fair Value Measurements Topic established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the information that market participants would use in pricing the asset or liability, including assumptions about risk. Examples of risks include those inherent in a particular valuation technique used to measure fair value such as the risk inherent in the inputs to the valuation technique. Inputs are classified as observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the factors market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The following summarizes the levels of fair value measurements of the Company’s investments: As of October 31, 2016 ($ in thousands) Level 1 Level 2 Level 3 Total Cash equivalents $ 5,321 $ - $ - $ 5,321 Securities available-for-sale 14,509 - - 14,509 $ 19,830 $ - $ - $ 19,830 As of April 30, 2016 ($ in thousands) Level 1 Level 2 Level 3 Total Cash equivalents $ 12,037 $ - $ - $ 12,037 Securities available-for-sale 3,637 - - 3,637 $ 15,674 $ - $ - $ 15,674 The Company had no other financial instruments such as futures, forwards and swap contracts. For the periods ended October 31, 2016 and April 30, 2016, there were no Level 2 nor Level 3 investments. The Company does not have any liabilities subject to fair value measurement. 11 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) Advertising expenses: The Company expenses advertising costs as incurred. Income Taxes: The Company computes its income tax provision in accordance with the Income Tax Topic of the FASB's ASC. Deferred tax liabilities and assets are recognized for the expected future tax consequences of events that have been reflected in the Consolidated Condensed Financial Statements. Deferred tax liabilities and assets are determined based on the differences between the book values and the tax bases of particular assets and liabilities, using tax rates currently in effect for the years in which the differences are expected to reverse. The Income Tax Topic of the FASB's ASC establishes for all entities, a minimum threshold for financial statement recognition of the benefit of positions taken in filing tax returns (including whether an entity is taxable in a particular jurisdiction), and requires certain expanded tax disclosures. As of October 31, 2016, management has reviewed the tax positions for the years still subject to tax audit under the statute of limitations, evaluated the implications, and determined that there is no material impact to the Company's financial statements. Earnings per share: Earnings per share are based on the weighted average number of shares of common stock and common stock equivalents outstanding during each period. Any shares that are reacquired during the period are weighted for the portion of the period that they are outstanding. The Company does not have any potentially dilutive common shares from outstanding stock options, warrants, restricted stock, or restricted stock units. Cash and Cash Equivalents: For purposes of the Consolidated Condensed Statements of Cash Flows, the Company considers all cash held at banks and short term liquid investments with an original maturity of less than three months to be cash and cash equivalents. As of October 31, 2016 and April 30, 2016, cash equivalents included $5,321,000 and $12,037,000, respectively, for amounts invested in money market mutual funds that invest in short term U.S. government securities. Note 2 - Investments: Securities Available-for-Sale: Investments held by the Company are classified as securities available-for-sale in accordance with FASB's ASC 320, Investments - Debt and Equity Securities. All of the Company's securities classified as available-for-sale are readily marketable and have a maturity of twelve months or less and are included as current assets on the Consolidated Condensed Balance Sheets. Equity Securities: Equity securities classified as available-for-sale on the Consolidated Condensed Balance Sheets, consist of ETFs held for dividend yield that attempt to replicate the performance of certain equity indexes and ETFs that hold preferred shares primarily of financial institutions. 12 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) As of October 31, 2016 and April 30, 2016, the aggregate cost of the equity securities classified as available-for-sale, which consist of investments in the SPDR Series Trust S&P Dividend ETF (SDY), First Trust Value Line Dividend Index ETF (FVD), PowerShares Financial Preferred ETF (PGF), XLU, TUSA, FVL and Proshares Trust S&P 500 Dividend (NOBL) was $8,399,000 and $3,445,000, and the fair value was $8,372,000 and $3,637,000, respectively. There were no sales or proceeds from sales of equity securities during the six months ended October 31, 2016. During the six months ended October 31, 2015, the Company received $8,684,000 of proceeds from sales of equity securities and reclassified $15,000 of losses from these sales into Consolidated Condensed Statement of Income. The decrease in gross unrealized gains on equity securities classified as available-for-sale of $218,000, net of deferred taxes of $77,000 was included in Shareholders' Equity at October 31, 2016. The decrease in gross unrealized gains on equity securities classified as available-for-sale of $55,000, net of deferred taxes of $19,000 was included in Shareholders' Equity at October 31, 2015. The changes in the value of equity securities investments are recorded in Other Comprehensive Income in the Consolidated Condensed Financial Statements. Realized gains and losses are recorded as of the trade date in the Consolidated Condensed Statements of Income when securities are sold, mature or are redeemed. As of October 31, 2016, accumulated other comprehensive income included unrealized loss of $27,000, net of deferred taxes of $9,000. As of April 30, 2016, accumulated other comprehensive income included unrealized gains of $192,000, net of deferred taxes of $67,000. The carrying value and fair value of securities available-for-sale at October 31, 2016 were as follows: ($ in thousands) Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value ETFs - equities $ 8,399 $ 56 $ ) $ 8,372 The carrying value and fair value of securities available-for-sale at April 30, 2016 were as follows: ($ in thousands) Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value ETFs - equities $ 3,445 $ 194 $ (2 ) $ 3,637 Fixed Income Securities: Fixed income securities consist of certificates of deposits and securities issued by federal, state, and local governments within the United States. The aggregate cost and fair value at October 31, 2016 of fixed income securities classified as available-for-sale were as follows: Amortized Gross Unrealized Gross Unrealized ($ in thousands) Historical Cost Holding Gains Holding Losses Fair Value Maturity Due within 1 year $ 3,395 $ 1 $ - $ 3,396 Due 1 year through 5 years 1 - 2,741 Total investment in government debt securities $ 6,135 $ 2 $ - $ 6,137 13 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) There were no fixed income securities at April 30, 2016. The increase in gross unrealized gains of $2,000 on fixed income securities classified as available-for-sale net of deferred income tax of $1,000, was included in Accumulated Other Comprehensive Income on the Consolidated Condensed Balance Sheets as of October 31, 2016. The average yield on the Government debt securities classified as available-for-sale at October 31, 2016 was 0.78%. Income from Securities Transactions: Income from securities transactions was comprised of the following: Three Months Ended October 31, Six Months Ended October 31, ($ in thousands) Dividend income $ 49 $ 38 $ 73 $ 80 Interest income 2 - 2 - Capital loss - ) - ) Other 10 8 19 17 Total income from securities transactions, net $ 61 $ 31 $ 94 $ 82 Investment in Unconsolidated Entities: Equity Method Investment: As of October 31, 2016 and April 30, 2016, the Company's investment in EAM Trust, on the Consolidated Condensed Balance Sheets was $58,167,000 and $57,942,000, respectively. The value of VLI’s investment in EAM at October 31, 2016 and April 30, 2016 reflects the fair value of contributed capital of $55,805,000 at inception which included $5,820,000 of cash and liquid securities in excess of working capital requirements contributed to EAM’s capital account by VLI, plus VLI's share of non-voting revenues and non-voting profits from EAM less distributions, made quarterly to VLI by EAM, during the period subsequent to its initial investment through the dates of the Consolidated Condensed Balance Sheets. It is anticipated that EAM will have sufficient liquidity and earn enough profit to conduct its current and future operations so the management of EAM will not need additional funding. 14 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) The Company monitors its Investment in EAM Trust for impairment to determine whether an event or change in circumstances has occurred that may have a significant adverse effect on the fair value of the investment. Impairment indicators include, but are not limited to the following: (a) a significant deterioration in the earnings performance, asset quality, or business prospects of the investee, (b) a significant adverse change in the regulatory, economic, or technological environment of the investee, (c) a significant adverse change in the general market condition of the industry in which the investee operates, or (d) factors that raise significant concerns about the investee’s ability to continue as a going concern such as negative cash flows, working capital deficiencies, or noncompliance with statutory capital and regulatory requirements. EAM did not record any impairment losses for its assets during the fiscal years 2017 or 2016. The components of EAM’s investment management operations, provided to the Company by EAM, were as follows: Three Months Ended October 31, Six Months Ended October 31, ($ in thousands) (unaudited) Investment management fees earned from the Value Line Funds, net of fee waivers $ 3,680 $ 3,653 $ 7,317 $ 7,491 12b-1 fees and other fees, net of fee waivers $ 1,476 $ 1,442 $ 2,919 $ 2,838 Other income (loss) $ 16 $ ) $ 79 $ ) Investment management fee waivers (1) $ 95 $ 48 $ 176 $ 95 12b-1 fee waivers (1) $ 232 $ 242 $ 465 $ 613 Value Line’s non-voting revenues interest $ 1,799 $ 1,819 $ 3,586 $ 3,721 EAM's net income (2) $ 266 $ 242 $ 524 $ 522 (1) During fiscal 2017 and 2016 investment management fee waivers primarily related to the Value Line Core Bond Fund and the 12b-1 fee waivers related to four of the Value Line Mutual Funds. (2) Represents EAM's net income, after giving effect to Value Line’s non-voting revenues interest, but before distributions to voting profits interest holders and to the Company in respect of its 50% non-voting profits interest. October 31, April 30, ($ in thousands) (unaudited) EAM's total assets $ 60,789 $ 60,292 EAM's total liabilities (1) ) ) EAM's total equity $ 57,386 $ 57,271 (1) At October 31, 2016 and April 30, 2016, EAM's total liabilities included a payable to VLI for its accrued non-voting revenues, interest and the 90% distributable share of its non-voting profits interest of $1,918,000 and $1,750,000, respectively. 15 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) Note3 - Variable Interest Entity The Company retained a non-voting revenues interest and a 50% non-voting profits interest in EAM, which was formed, as a result of the Restructuring Transaction on December 23, 2010, to carry on the asset management and mutual fund distribution businesses formerly conducted by the Company. EAM is considered to be a VIE. The Company makes its determination for consolidation of EAM as a VIE based on a qualitative assessment of the purpose and design of EAM, the terms and characteristics of the variable interests in EAM, and the risks EAM is designed to originate and pass through to holders of variable interests. Other than EAM, the Company does not have an interest in any other VIEs. The Company has determined that it does not have a controlling financial interest in EAM because it does not have the power to direct the activities of EAM that most significantly impact its economic performance. Value Line does not hold any voting stock of EAM and it does not have any involvement in the day-to-day activities or operations of EAM. Although the EAM Trust Agreement provides Value Line with certain consent rights and contains certain restrictive covenants related to the activities of EAM, these are considered to be protective rights and therefore Value Line does not maintain control over EAM. In addition, although EAM is expected to be profitable, there is a risk that it could operate at a loss. While all of the profit interest shareholders in EAM are subject to variability based on EAM’s operations risk, Value Line’s non-voting revenues interest inEAM is a preferred interest in the revenues of EAM, rather than a profits interest in EAM, and Value Line accordingly believes it is subject to proportionately less risk than other holders of the profits interests. The Company has not provided any explicit or implicit financial or other support to EAM other than what was contractually agreed to in the EAM Trust Agreement. Value Line has no obligation to fund EAM in the future and, as a result, has no exposure to loss beyond its initial investment and any undistributed revenues and profits interests retained in EAM. The following table presents the total assets of EAM, the maximum exposure to loss due to involvement with EAM, as well as the value of the assets and liabilities the Company has recorded on its Consolidated Condensed Balance Sheets for its interest in EAM. Value Line ($ in thousands) VIE Assets Investment in EAM Trust (1) Liabilities Maximum Exposure to Loss As of October 31, 2016 (unaudited) $ 60,789 $ 58,167 $ - $ 58,167 As of April 30, 2016 $ 60,292 $ 57,942 $ - $ 57,942 (1) Reported within Long Term Assets on the Consolidated Condensed Balance Sheets. Note 4 - Supplementary Cash Flow Information: Six Months Ended October 31, ($ in thousands) State and local income tax payments $ 422 $ 153 Federal income tax payments to the Parent $ 3,218 $ 1,990 16 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) Note 5 - Employees' Profit Sharing and Savings Plan: Substantially all employees of the Company and its subsidiaries are members of the Value Line, Inc. Profit Sharing and Savings Plan (the "Plan"). In general, this is a qualified, contributory plan which provides for a discretionary annual Company contribution which is determined by a formula based on the salaries of eligible employees and the amount of consolidated net operating income as defined in the Plan. For the six months ended October 31, 2016 and October 31, 2015, the estimated profit sharing plan contributions, which are included as expenses in salaries and employee benefits in the Consolidated Condensed Statements of Income, were $214,000 and 200,000, respectively. Note 6 - Comprehensive Income: The FASB's ASC Comprehensive Income topic requires the reporting of comprehensive income in addition to net income from operations. Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of certain financial information that otherwise would not be recognized in the calculation of net income. Beginning in fiscal 2013, the Company adopted the provisions of Accounting Standards Update 2011-05 to reflect comprehensive income in two statements which include the components of net income and total net income in the first statement, immediately followed by a financial statement that presents the components of other comprehensive income, a total for other comprehensive income and a total for comprehensive income. As of October 31, 2016 and October 31, 2015, the Company held equity securities consisting primarily of ETFs with high relative dividend yields that are classified as securities available-for-sale on the Consolidated Condensed Balance Sheets. The change in valuation of these securities, net of deferred income taxes, has been recorded in accumulated other comprehensive income in the Company's Consolidated Condensed Balance Sheets. The components of comprehensive income included in the Consolidated Condensed Statements of Income and Changes in Shareholders' Equity for the six months ended October 31, 2016 are as follows: ($ in thousands) Amount Before Tax Tax Benefit Amount Net of Tax Change in unrealized losses on securities $ ) $ 76 $ ) $ ) $ 76 $ ) The components of comprehensive income included in the Consolidated Condensed Statements of Income and Changes in Shareholders' Equity for the six months ended October 31, 2015 are as follows: ($ in thousands) Amount Before Tax Tax Provision/(Benefit) Amount Net of Tax Change in unrealized gains on securities $ ) $ 19 $ ) Add: Losses realized in net income 15 (5 ) 10 $ ) $ 14 $ ) 17 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) Note 7 - Related Party Transactions: Investment Management (overview): The Company has substantial non-voting revenues and non-voting profits interests in EAM, the asset manager to the Value Line Mutual Funds. Accordingly, the Company does not report this operation as a separate business segment, although it maintains a significant interest in the cash flows generated by this business and will receive ongoing payments in respect of its non-voting revenues and non-voting profits interests. Total assets in the Value Line Funds managed and/or distributed by EAM at October 31, 2016, were $2.24 billion, 2.3% below total assets of $2.29 billion in the Value Line Funds managed and/or distributed by EAM at October 31, 2015. The Company’s non-voting revenues and non-voting profits interests in EAM entitle it to receive a range of 41% to 55% of EAM’s revenues (excluding distribution revenues) from EAM’s mutual fund and separate account business and 50% of the residual profits of EAM (subject to temporary increase in certain limited circumstances). The Voting Profits Interest Holders will receive the other 50% of residual profits of EAM. Distribution is not less than 90% of EAM’s profits payable each fiscal quarter under the provisions of the EAM Trust Agreement. Value Line’s percent share of EAM’s revenues calculated each fiscal quarter was 49.45% and 49.14% during the first and second quarters of fiscal 2017, respectively, and 50.05% and 50.16% during the first quarter and second quarters of fiscal 2016, respectively. EAM Trust - VLI's non-voting revenues and non-voting profits interests: The Company holds non-voting revenues and non-voting profits interests in EAM which entitle the Company to receive from EAM an amount ranging from 41% to 55% of EAM's investment management fee revenues from its mutual fund and separate accounts business. EAM currently has no separately managed account clients. The Company recorded income from its non-voting revenues interest and its non-voting profits interest in EAM as follows: Three Months Ended October 31, Six Months Ended October 31, ($ in thousands) Non-voting revenues interest in EAM $ 1,799 $ 1,819 $ 3,586 $ 3,721 Non-voting profits interest in EAM 133 121 262 261 $ 1,932 $ 1,940 $ 3,848 $ 3,982 At October 31, 2016, the Company's investment in EAM includes a receivable of $1,918,000 representing the quarterly distribution of 100% of the non-voting revenues share and 90% of its non-voting profits share. Transactions with Parent: During the six months ended October 31, 2016 and October 31, 2015, the Company was reimbursed $185,000 and $65,000, respectively, for payments it made on behalf of and for services the Company provided to the Parent. There were no receivables from the Parent on the Consolidated Condensed Balance Sheets at October 31, 2016 and April 30, 2016. The Company is a party to a tax-sharing arrangement with the Parent which allocates the tax liabilities of the two Companies between them. The Company made federal tax payments of $3,218,000 to the Parent during the six months ended October 31, 2016. The Company made federal tax payments of $1,990,000 to the Parent during the six months ended October 31, 2015. From time to time, the Parent has purchased additional shares of common stock of the Company in the market when and as the Parent has determined it to be appropriate. The Parent may make additional purchases of common stock of the Company from time to time in the future. As of October 31, 2016, the Parent owned 88.87% of the outstanding shares of common stock of the Company. 18 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) Note 8 - Federal, State and Local Income Taxes: In accordance with the requirements of the IncomeTax Topic of the FASB's ASC, the Company's provision for income taxes includes the following: Three Months Ended October 31, Six Months Ended October 31, ($ in thousands) Current tax expense: Federal $ 996 $ 986 $ 4,573 $ 2,010 State and local 15 55 340 127 Current tax expense 1,011 1,041 4,913 2,137 Deferred tax expense (benefit): Federal ) State and local ) Deferred tax expense (benefit): ) Income tax provision $ 535 $ 805 $ 4,263 $ 1,738 Deferred income taxes are provided for temporary differences between the financial reporting basis and the tax basis of the Company's assets and liabilities. The tax effect of temporary differences giving rise to the Company's deferred tax asset and deferred tax liability are as follows: October 31, April 30, ($ in thousands) Federal tax benefit (liability): Unrealized gains on securities available-for-sale $ 8 $ ) Capital loss carryforward - 86 Operating lease deferred obligation 23 58 Deferred professional fees 17 77 Deferred charges 162 250 Total federal tax benefit 210 403 State and local tax benefits: Other 22 29 Total state and local tax benefits 22 29 Deferred tax asset, short term $ 232 $ 432 19 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) October 31, April 30, ($ in thousands) Federal tax liability (benefit): Deferred gain on deconsolidation of EAM $ 17,732 $ 17,679 Deferred non-cash post-employment compensation ) ) Depreciation and amortization 1,018 1,812 Other ) 8 Total federal tax liability 18,054 18,880 State and local tax liabilities (benefits): Deferred gain on deconsolidation of EAM 1,434 1,704 Deferred non-cash post-employment compensation ) ) Depreciation and amortization 82 174 Other (1 ) ) Total state and local tax liabilities 1,465 1,803 Deferred tax liability, long term $ 19,519 $ 20,683 At the end of each interim reporting period, the Company estimates the effective income tax rate to apply for the full fiscal year. The Company uses the effective income tax rate determined to provide for income taxes on a year-to-date basis and reflects the tax effect of any tax law changes and certain other discrete events in the period in which they occur. The overall effective income tax rates, as a percentage of pre-tax ordinary income for the six months ended October 31, 2016 and October 31, 2015 were 35.23% and 29.71%, respectively. The Company's annual effective tax rate will change due to a number of factors including but not limited to an increase or decrease in the ratio of items that do not have tax consequences to pre-tax income, the Company's geographic profit mix between tax jurisdictions, taxation method adopted by each locality, new tax laws, new interpretations of existing tax laws and rulings and settlements with taxauthorities. The fluctuation in the effective income tax rate during fiscal 2017 is primarily attributable to the attribution of 100% of the gain on the sale of the Company's operating facility to one tax jurisdiction partially offset by the effect of the scheduled reduction in the allocation factors on the state and local current and deferred tax liability (primarily associated with the gain on deconsolidation of EAM), and the dividend received deduction. The provision for income taxes differs from the amount of income tax determined by applying the applicable U.S. statutory income tax rate to pretax income as a result of the following: Six months Ended October 31, U.S. statutory federal tax rate % % Increase (decrease) in tax rate from: State and local income taxes, net of federal income tax benefit % -2.48 % Effect of dividends received deductions -0.15 % -0.32 % Domestic production tax credit % -0.62 % Other, net -0.77 % -1.87 % Effective income tax rate % % 20 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) The Company believes that, as of October 31, 2016, there were no material uncertain tax positions that would require disclosure to GAAP. The Company is included in the consolidated federal income tax return of the Parent, and beginning with the fiscal year ended April 30, 2017, will file combined incometax returns with the Parent on a unitary basis in certain states as a result of changes in state tax regulations. The Company does not anticipateany significant tax implications from the change to unitary state tax filing. The Company’s federal income tax returns (included in the Parent’s consolidated returns) and state and city tax returns for fiscal years ended 2013 through 2016, are subject to examination by the tax authorities, generally for three years after they are filed with the tax authorities. The Company favorably concluded certain tax audits during the third quarter of fiscal 2016 that provided the recognition of tax benefits resulting from a favorable outcome. The Company is presently engaged in a federal tax audit for the fiscal year ended April 30, 2015 and a state tax audit for that period, but does not expect them to have a material effect on the financial statements. Note 9 - Property and Equipment: Property and equipment are carried at cost. Depreciation and amortization are provided using the straight-line method over the estimated useful lives of the assets, or in the case of leasehold improvements, over the remaining terms of the leases. For income tax purposes, depreciation of furniture and equipment is computed using accelerated methods and buildings and leasehold improvements are depreciated over prescribed extended tax lives. Property and equipment, net, on the Consolidated Condensed BalanceSheets was comprised of the following: October 31, April 30, ($ in thousands) Land $ - $ 726 Building and leasehold improvements 388 5,190 Furniture and equipment 3,655 4,156 4,043 10,072 Accumulated depreciation and amortization ) ) Total property and equipment, net $ 656 $ 3,621 Note 10 - Accounting for the Costs of Computer Software Developed for Internal Use: The Company has adopted the provisions of the Statement of Position 98-1 (SOP 98-1), "Accounting for the Costs of Computer Software Developed for Internal Use". SOP 98-1 requires companies to capitalize as long-lived assets many of the costs associated with developing or obtaining software for internal use and amortize those costs over the software's estimated useful life in a systematic and rational manner. The Company capitalized $360,000 and $931,000 related to the development of software for internal use for the six months ended October 31, 2016 and 2015, respectively. Capitalized software includes $215,000 and $675,000 of internal costs to develop software and $145,000 and $256,000 of third party programmers' costs for the six months ended October 31, 2016, and October 31, 2015, respectively. Such costs are capitalized and amortized over the expected useful life of the asset which is 3 to 5 years. Total amortization expenses for the six months ended October 31, 2016 and October 31, 2015, were $2,621,000 and $1,289,000, respectively. An increase of $1,332,000 was attributable to additional amortization of internally developed software costs related to the product production cycle that is expected to be upgraded during fiscal 2018. 21 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) Note 11 - Treasury Stock and Repurchase Program: On September 19, 2012, the Company's Board of Directors approved a share repurchase program authorizing the repurchase of shares of the Company’s common stock up to an aggregate purchase price of $3,000,000. The repurchases may be made from time to time on the open market at prevailing market prices, in negotiated transactions off the market, in block purchases or otherwise. The repurchase program may be suspended or discontinued at any time at the Company’s discretion and has no set expiration date. Treasury stock, at cost, consists of the following: (in thousands except for shares and cost per share) Shares Total Average Cost Assigned Average Cost per Share AggregatePurchase Price Remaining Under the Program Balance as of April 30, 2016 (1)(2) 243,411 $ 3,040 $ 12.49 $ 1,350 Purchases effected in open market during the quarters ended: July 31, 2016 (2) 32,714 $ 535 $ 12.95 $ 815 October 31, 2016 (2) 8,747 $ 146 $ 16.68 $ 669 Balance as of October 31, 2016 284,872 $ 3,721 $ 13.06 $ 669 (1) Includes 85,219 shares with a total average cost of $1,036,000 that were acquired during the former repurchase program, which was authorized in January 2011 and expired in January 2012; 18,400 shares were acquired prior to January 2011. (2) Were acquired during the $3 million repurchase program authorized in September 2012. Note 12 - Lease Commitments: The Company leases 44,493 square feet of office space at 485 Lexington Avenue in New York, NY. Base rent under the Sublease is $1,468,269 per annum, subject to customary concessions in the Company’s favor and pass-through of certain increases in operating costs and real estate taxes. The Company provided a security deposit in cash in the amount of $489,423, which was partially returned over the course of the sublease term. The Company received $122,355 each year from Sublandlord as of March 2015 and March 2016. The Company is required to pay for certain operating expenses associated with the Premises as well as utilities supplied to the Premises. The Company recorded a deferred charge on its Consolidated Balance Sheets to reflect the excess of annual rental expense over cash payments since inception of the lease due to free rent for the first six months of the sublease. The lease expires in February 2017. On February 29, 2016, the Company’s subsidiary Value Line Distribution Center (“VLDC”) and Seagis Property Group LP (the “Landlord”) entered into a lease agreement, pursuant to which VLDC has leased approximately 24,110 square feet of warehouse and appurtenant office space located at 205 Chubb Ave., Lyndhurst, NJ (“Building” or “Premises”) beginning on May 1, 2016 and ending on April 30, 2024 (“Lease”). Base rent under the Lease is $192,880 per annum payable in equal monthly installments on the first day of each month, in advance during fiscal 2017 and will gradually increase to $237,218 in fiscal 2024, subject to customary increases based on operating costs and real estate taxes. The Company provided a security deposit in cash in the amount of $32,146, which will be fully refunded after the Lease term expires. The lease is a net lease requiring the Company to pay for certain operating expenses associated with the Premises as well as utilities supplied to the Premises. 22 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements October 31, 2016 (Unaudited) On November 30, 2016, Value Line, Inc., received consent from the landlord at 551 Fifth Avenue, New York, NY to the terms of a new sublease agreement between Value Line, Inc. (“Value Line” or “Company”) and ABM Industries, Incorporated. Pursuant to the agreement Value Line will lease from ABM 24,726 square feet of office space located on the second and third floors at 551 Fifth Avenue, New York, NY (“Building” or “Premises”) beginning on December 1, 2016 and ending on November 29, 2027. Base rent under the sublease agreement will be $1,126,000 per annum during the first twelve months with an annual increase in base rent of 2.25% scheduled for each subsequent year, payable in equal monthly installments on the first day ofeach month, subject to customary concessions in the Company’s favor and pass-through of certain increases in utility costs and real estate taxes over the base year. The Company provided a security deposit represented by a letter of credit ("LOC") in the amount of $469,000, which is scheduled to be reduced to $305,000 on September 30, 2021 and fully refunded after the sublease ends. This Building will become the Company’s new corporate office facility. The Company is required to pay for certain operating expenses associated with the Premises as well as utilities supplied to the Premises. The sublease terms will provide for a significant decrease (23% initially) in the Company’s annual rental expenditure due to free rent for the first six months of the sublease. Sublandlord will provide Value Line an allowance of $417,000 which is expected to be applied against the Company’s costs and expenses related to the relocation to the new office facility or applied as additional free rent. The total amount of the base rent payments is being charged to expense on the straight-line method over the term of the lease. Future minimum payments, exclusive of potential increases in real estate taxes and operating cost escalations, under operating leases for space, with remaining terms of one year or more, are as follows: Fiscal Years Ended April 30, ($ in thousands) 1,242 1,366 1,399 1,432 2022 and thereafter 10,002 $ 15,441 For the six months ended October 31, 2016 and 2015, rental expenses were $730,000 and $634,000, respectively. Note 13 - Restricted Cash and Deposits: The Restricted Money Market Investment included in noncurrent assets on the Consolidated Condensed Balance Sheet, amounting to $469,000 at October 31, 2016, represents invested cash securing a letter of credit ("LOC") in the amount of $469,000 issued by a financial institution on behalf of Value Line, Inc. to the sublandlord as a security deposit for the Company's new leased corporate office facility. Note 14 - Gain on Sale of Operating Facility: On July 29, 2016, Value Line closed the sale of its 85,000 sq ft distribution, fulfillment and warehouse operating facility located at 125 East Union Avenue, East Rutherford, NJ, received net proceeds of $11,555,000 and reported an increment to net profits after tax during the first quarter of fiscal 2017 of approximately $5.28 million. The distribution, fulfillment and warehouse operations wererelocated to an alternative 24,000 sq ft leased facility (See Note 12). 23 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Statement Regarding Forward-Looking Information This report contains statements that are predictive in nature, depend upon or refer to future events or conditions (including certain projections and business trends) accompanied by such phrases as “believe”, “estimate”, “expect”, “anticipate”, “will”, “intend” and other similar or negative expressions, that are “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995, as amended. Actual results for Value Line, Inc. (“Value Line” or “the Company”) may differ materially from those projected as a result of certain risks and uncertainties, including but not limited to the following: ● maintaining revenue from subscriptions for the Company’s digital and print published products; ● changes in market and economic conditions, including global financial issues; ● protection of intellectual property rights; ● dependence on non-voting revenues and non-voting profits interests in EULAV Asset Management, a Delaware statutory trust (“EAM” or “EAM Trust”), which serves as the investment advisor to the Value Line Funds and engages in related distribution, marketing and administrative services; ● fluctuations in EAM’s assets under management due to broadly based changes in the values of equity and debt securities, redemptions by investors and other factors, and the effect these changes may have on the valuation of EAM’s intangible assets; ● dependence on key personnel; ● competition in the fields of publishing, copyright data and investment management; ● the impact of government regulation on the Company’s and EAM’s businesses; ● availability of free or low cost investment data through discount brokers or generally over the internet; ● terrorist attacks, cyber attacks and natural disasters; ● other risks and uncertainties, including but not limited to the risks described in Item 1A, “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended April 30, 2016 and in Part II, Item 1A of this Quarterly Report on Form 10-Q for the period ended October 31, 2016; and other risks and uncertainties arising from time to time. These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in any of our forward-looking statements. Other unknown or unpredictable factors which may involve external factors over which we may have no control or changes in our plans, strategies, objectives, expectations or intentions, which may happen at any time at our discretion, could also have material adverse effects on future results. Except as otherwise required to be disclosed in periodic reports required to be filed by public companies with the SEC pursuant to the SEC's rules, we have no duty to update these statements, and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks and uncertainties, current plans, anticipated actions, and future financial conditions and results may differ from those expressed in any forward-looking information contained herein. In this report, “Value Line,” “we,” “us,” “our” refers to Value Line, Inc. and the “Company” refers to Value Line and its subsidiaries unless the context otherwise requires. 24 Executive Summary of the Business The Company's core business is producing investment periodicals and their underlying research and making available copyright data, including certain proprietary Ranking System and other proprietary information, to third parties under written agreements for use in third-party managed and marketed investment products and for other purposes. Value Line markets under well-known brands including Value Line
